ORDER

PER CURIAM.
Defendant appeals following her conviction by a jury for felony sodomy of a child less than fourteen years of age, § 566.060 RSMo Supp.1993; and two counts of felony sexual abuse involving a child less than twelve years of age, § 566.100 RSMo Supp.1993, for which she was sentenced to various concurrent and consecutive terms yielding a total of twenty-four years imprisonment. Defendant also appeals denial of her Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).